Title: From Thomas Jefferson to Dabney Carr, 17 November 1802
From: Jefferson, Thomas
To: Carr, Dabney


          
            Dear Sir
            Washington Nov. 17. 1802.
          
          I inclose you a letter from Colo. Newton of Norfolk. will you be so good the first time you pass Monticello to call there, look for the act which he desires, and get it copied by some of the young men in Charlottesville for which trouble I will have paiment made the Copyer, and then inclose the copy to me and I will inclose it to Colo. Newton. your friends here are all well, tho Sam and his wife have both had very severe bilious attacks, from which they are just recovered. my love to my sister and respects to mrs Carr. affectionate salutations to yourself.
          
            Th: Jefferson
          
        